Mr. Justice Blackmun,
with whom Mr. Justice Brennan joins, dissenting.
By her complaint, appellant challenged Texas’ exemption of fathers of illegitimate children from both civil and criminal liability. Our decision in Gomez v. Perez, 409 U. S. 535 (1973), announced after oral argument in this case, has important implications for the Texas law governing a man’s civil liability for the support of-children he has fathered illegitimately. Although appellant’s challenge to the civil statute, as the Court points out, is not procedurally before us, ante, at 615 n. 1, her brief makes it clear that her basic objection to the Texas system concerns the absence of a duty of paternal support for illegitimate children. The history of the case suggests that appellant sought to utilize the criminal statute as a tool to compel support payments for her child. The decision in Gomez may remove the need for appellant to rely on the criminal law if she continues her quest for paternal contribution.
The standing issue now decided by the Court is, in my opinion, a difficult one with constitutional overtones. I see no reason to decide that question in the absence of a live, ongoing controversy. See Rice v. Sioux City Memorial Park Cemetery, 349 U. S. 70 (1955). Gomez now has beclouded the state precedents relied upon by both parties in the District Court. Thus “intervening circumstances may well have altered the views of the participants,” and the necessity for resolving the particular dispute may no longer be present. Protective Committee v. Anderson, 390 U. S. 414, 453-454 (1968). Under these circumstances, I would remand the case to the District Court for clarification of the status of the litigation.